Citation Nr: 0824926	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, for purposes of accrued benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, for purposes of accrued benefits.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease and hypertension, for purposes of accrued benefits.

4.  Entitlement to service connection for an abdominal aortic 
aneurysm, for purposes of accrued benefits.

5.  Entitlement to service connection for diabetic 
retinopathy, for purposes of accrued benefits.

6.  Entitlement to service connection for diabetic 
neuropathy, for purposes of accrued benefits.

7.  Entitlement to service connection for a bilateral foot 
disability, for purposes of accrued benefits.

8.  Entitlement to service connection for a left hand 
disability, for purposes of accrued benefits.

9.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	J.T. Skinner, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946.  He died in April 2003.  The appellant in this case is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In a September 2003 rating decision, the RO denied service 
connection for the cause of the veteran's death.  In October 
2003, the appellant disagreed with the RO's decision.  A 
Statement of the Case was issued in April 2004, and the 
appellant perfected an appeal in May 2004.  

In a May 2004 rating decision, the RO denied service 
connection for a heart condition, hypertension, an aortic 
aneurysm, diabetic retinopathy, diabetic neuropathy, 
residuals of a back injury, residuals of a head injury, a 
bilateral foot disability, and a left hand disability, for 
purposes of accrued benefits.  The appellant submitted a 
notice of disagreement later that month.

In October 2005, the Board remanded the claim of service 
connection for the cause of the veteran's death for 
additional evidentiary development.  The Board remanded the 
remaining accrued benefits claims for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Pursuant to the Board's remand instructions, a 
Statement of the Case addressing the accrued benefits claims 
was issued to the appellant in January 2005.  She perfected 
an appeal by submitting a substantive appeal in March 2005.  

A hearing was held in November 2004, in North Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the hearing has been obtained and associated with the claims 
folder.

Pursuant to her request, the appellant was scheduled for 
another Board hearing at the RO, to be held in January 2006.  
Although the appellant was notified of the time and date of 
the hearing by October 2005 letter, she failed to appear and 
neither furnished an explanation for her failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d), when an appellant fails to appear for 
a scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  

In August 2006, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the appellant's case on the 
docket in light of her age.

In September 2006, the Board remanded the matter for due 
process considerations.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in April 2003, and the appellant filed a 
claim for accrued benefits within one year of his death.

2.  At the time of the veteran's death, his application to 
reopen previously denied claims of service connection for 
residuals of a head injury, residuals of a back injury, a 
heart disability, and hypertension were pending, as were his 
claims of service connection for an abdominal aortic 
aneurysm, diabetic retinopathy, diabetic neuropathy, a 
bilateral foot disability, and a left hand disability.

3.  In an August 2000 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's previously denied claims of service connection for 
residuals of a head injury and low back injury.  Although he 
was notified of the RO's decision and his appellate rights, 
he did not perfect an appeal within the applicable time 
period.

4.  In June 2002, the veteran again requested reopening of 
his claims of service connection for residuals of a head 
injury and a low back injury.

5.  The evidence received since the last final rating 
decision denying service connection for residuals of a head 
injury and a low back injury in August 2000 is cumulative of 
evidence previously submitted to agency decision makers, and 
does not relate, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claims of 
service connection for residuals of a head injury or a low 
back injury.

6.  In a November 2001 rating decision, the RO denied service 
connection for heart disease and hypertension.  Although the 
veteran was notified of the RO's decision and his appellate 
rights, he did not perfect an appeal within the applicable 
time period.

7.  In June 2002, the veteran requested reopening of his 
claims of service connection for heart disease and 
hypertension.

8.  The evidence received since the last final rating 
decision denying service connection for heart disease and 
hypertension in November 2001 is cumulative of evidence 
previously submitted to agency decision makers, and does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claims of service 
connection for residuals of heart disease or hypertension.

9.  An abdominal aortic aneurysm, diabetic retinopathy, 
diabetic neuropathy, a bilateral foot disability, and a left 
hand disability were not clinically evident during the 
veteran's active service or for many years thereafter and the 
record on appeal at the time of the veteran's death contained 
no indication that the veteran's post-service abdominal 
aortic aneurysm, diabetic retinopathy, diabetic neuropathy, a 
bilateral foot disability, or left hand disability were 
causally related to his active service, any incident therein, 
or any service-connected disability. 

10.  The most probative evidence indicates that a service-
connected disability, including PTSD, did not cause or 
contribute materially or substantially to the veteran's 
death, nor does it establish that the cause of his death was 
otherwise related to service. 


CONCLUSIONS OF LAW

1.  The August 2000 rating decision determining that new and 
material evidence had not been received to reopen the 
veteran's previously denied claims of service connection for 
residuals of a head injury and low back injury is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

2.  New and material evidence has not been received to reopen 
the claims of service connection for residuals of a head 
injury and a low back injury, for purposes of accrued 
benefits.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  The November 2001 rating decision denying service 
connection for heart disease and hypertension is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2001).

4.  New and material evidence has not been received to reopen 
the claims of service connection for heart disease and 
hypertension, for purposes of accrued benefits.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  An abdominal aortic aneurysm, diabetic retinopathy, 
diabetic neuropathy, and a bilateral foot disability were not 
incurred in service, may not be presumed to have been 
incurred in service, and are not causally related to or 
aggravated by a service-connected disability, for purposes of 
accrued benefits.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

6.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 
3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, including the information and 
evidence she is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, a VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, in a February 2007 letter, the RO satisfied 
VA's VCAA notification duties to the appellant.  The content 
of the letter included notice as to evidence needed to 
substantiate a claim of service connection, including 
establishing a disability rating and effective date.  
Dingess, 19 Vet. App. at 484.  The letter also discussed the 
criteria for an award of accrued benefits, service connection 
for the cause of the veteran's death, and the evidence needed 
to reopen the previously denied claims.  Hupp, 21 Vet. App. 
at 352; Kent, 20 Vet. App. at 10.  

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the initial 
adjudication, the procedural defect was cured as after the RO 
provided the content-complying February 2007 VCAA notice then 
reconsidered the claims, as evidenced by the December 2007 
Supplemental Statement of the Case.  In any event, the 
appellant and her attorney have indicated that they have no 
additional evidence to submit.  See e.g. March and April 2008 
Reports of Contact; see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (If, after VA provides a content-compliant 
VCAA notice-albeit in an untimely manner-and a claimant, who 
is represented by an attorney, subsequently informs VA that 
there is no further evidence to submit, the failure by the VA 
regional office to conduct a subsequent readjudication is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication).  

The Board further notes that with respect to her accrued 
benefits claims, the appellant is limited to the record as it 
existed on the date of the veteran's death.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(d)(4).  As evidence not already in 
VA's actual or constructive possession could not be 
considered in adjudicating her claims for accrued benefits, 
the Board finds that any notice deficiencies are harmless 
error.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  Neither the appellant nor her attorney 
has argued otherwise.  



Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
specifically identified by the veteran during his lifetime 
and by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2005).  There is no indication 
of available, outstanding records relevant to any issue 
adjudication in this decision.  Indeed, as discussed above, 
the appellant and her attorney have indicated that they have 
no additional evidence to submit.  In addition to obtaining 
these records, the Board notes that the RO has obtained two 
VA medical opinions in connection with the appellant's 
application for DIC benefits.  Cf.  Wood v. Peake, 520 F.3d 
1345 (Fed. Cir. 2008) (regarding duty to assist in DIC 
cases).  

With respect to the appellant's accrued benefits claims, the 
Board again notes that such claims are limited to the record 
as it existed on the date of the veteran's death.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(d)(4).  VA has assisted 
her by obtaining VA records.  As evidence not already in VA's 
possession could not be considered in adjudicating her claims 
for accrued benefits, no additional development action is 
required with respect to these claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the appellant nor her 
attorney has argued otherwise.  


Factual Background

The veteran's service medical records show that in June 1944, 
he was treated for minor injuries following a blast which 
occurred when his ship struck a mine in the English Channel.  
He sustained a minor abrasion of the skin in the left lumbar 
region, as well as a superficial laceration of the scalp in 
the left parietal region.  X-ray studies of the head were 
normal, with no indication of a fracture of the skull.

The veteran thereafter served on active duty for 
approximately two years.  Service medical records 
corresponding to this period are negative for pertinent 
complaints or abnormalities.  

At his June 1946 military separation medical examination, the 
veteran's eyes, head, spine, extremities, heart, 
cardiovascular system, nervous system, and psyche were 
normal.  A blood pressure reading of 120/70 was recorded.  A 
chest X-ray and laboratory testing were negative.  

The veteran's service records show that he received various 
awards and decorations, including the Purple Heart Medal.  He 
served as a mess cook during service.  

In January 1970, approximately twenty-four years after his 
separation from active duty, the veteran submitted an 
original application for VA compensation benefits, seeking 
service connection for combat injuries to the back and head, 
which he indicated he sustained when his ship struck a mine.  
His application is silent for mention of any other pertinent 
condition, including a heart disability, hypertension, an 
abdominal aortic aneurysm, diabetic retinopathy, diabetic 
neuropathy, a bilateral foot disability, or a left hand 
disability.  
In support of his claim, the veteran submitted letters from 
various private practitioners who recalled treating him for 
back pain.  

In a June 1969 letter, J.T.G., M.D., indicated that he had 
examined the veteran in May 1969 for low back pain.  The 
veteran reported that he had had difficulty with his back 
since an injury in service in 1944.  The examiner noted that 
the veteran worked in the construction field.  X-ray studies 
showed narrowing of the L5-S1 interspace, consistent with 
old, protruded or degenerated lumbar intervertebral disc.  

In a December1969 letter, D.G.H., M.D., indicated that he had 
treated the veteran in 1962 for acute lumbosacral strain.  

In a December 1969 letter, H.L.H., D.C. indicated that he had 
treated the veteran in 1963 and 1966 for a low back 
condition.  

In a December 1969 letter, H.L.H., D.C., recalled treating 
the veteran for subluxation of the third lumbar vertebra in 
1963.  

In a January 1970 letter, R.E.P., M.D. noted that the veteran 
had been treated in February 1957 for an acute back strain 
and possible ruptured disc.  

In connection with the veteran's claim, the RO obtained 
January 1970 VA hospitalization records showing that the 
veteran had been admitted in connection with his complaints 
of low back pain for the past 5-6 years.  Physical 
examination revealed no pertinent abnormalities and 
laboratory testing, including blood sugar, CBC, and EKG were 
within normal limits.  An X-ray study of the spine revealed 
degenerative disc disease.  Conservative therapy was 
recommended.  

In a March 1970 rating decision, the RO denied service 
connection for residuals of injuries to the back, head, and 
neck.  In its decision, the RO acknowledged the veteran's 
June 1944 abrasion of the lumbar area and scalp laceration, 
but noted that such conditions resolved without residual 
disability, as the veteran thereafter served on active duty 
for two years and his discharge examination was normal.  The 
veteran was notified of the RO's decision in March 1970 
letter, but he did not appeal.

The following month, the veteran submitted an application for 
nonservice-connected pension benefits, stating that he was 
unable to work due to a back disability and nervousness.  In 
connection with his claim, he submitted a May 1970 private 
examination report.  The report noted that the veteran had 
recalled experiencing back pain since 1947.  The veteran was 
described as extremely nervous.  His blood pressure was 
185/100.  The diagnoses included arthritis of the lumbar 
spine.  

The veteran underwent VA orthopedic examination in May 1970.  
He reported that a mine went off in his ship during service, 
causing him to fall and injure his head and back.  He claimed 
that he was unconscious for 2 to 3 days following the blast.  
Since that time, he complained that he had had severe back 
pain radiating to the left leg and ankle.  The diagnosis was 
no objective evidence of organic disease found on X-ray or 
examination.

The veteran was also afforded a VA psychiatric examination at 
which he complained of headaches since service, as well as a 
back pain.  Psychiatric examination was normal.  

At a VA medical examination in May 1970, the veteran 
complained of headaches since injuring his back in service.  
Examination of the head and eyes were normal.  The veteran's 
blood pressure was 140/90.  An ECG was normal.  The diagnoses 
were obesity, mild, and normal physical examination with a 
tendency toward hypertension.  

In a June 1970 rating decision, the RO denied nonservice-
connected pension benefits.  

In January 1979, the veteran again submitted a claim of 
service connection for residuals of injuries to his head and 
back.  He also claimed entitlement to service connection for 
hypertension and heart disease, which he claimed developed as 
a result of stress caused by his low back disability.  In 
support of his claim, the veteran submitted several lay 
statements from individuals who attested that the veteran had 
complained of head and back problems since service.  

Also submitted was a March 1979 letter from Dr. H.L.H., who 
indicated that he had not practiced since October 1973 and no 
longer had access to his records.  Nonetheless, he recalled 
treating the veteran for "subluxations of atlas, axis, and 
4th lumber [sic] vertebrae" in approximately 1962 and 1963.  

In support of his claim, the veteran also submitted an April 
1979 private examination report in which the examiner noted 
that the veteran had reported headaches and low back pain 
since an in-service injury.  He further noted that the 
veteran had been hospitalized for treatment of chest pain and 
shortness of breath in December 1978 and January 1979.  The 
veteran reported that his chest pain had been present for the 
past 2 years.  In addition, the veteran reported that he had 
had hypertension since service, as well as gout in his feet 
since 1976.  The diagnoses included hypertension, obesity, 
degenerative disc disease in the low back and recurrent gout.  

In a June 1979 letter, M.E.S., D.C., indicated that the 
veteran had been seen in his office on several occasions for 
a back condition between 1962 and 1964.  

In March, May, and July 1979 rating decisions, the RO denied 
the veteran's claims of service connection for a head injury, 
a back injury, hypertension, and heart disease.  The veteran 
was notified of the RO's decisions in April, June, and July 
1979 letters, but he did not appeal.

In December 1993, the veteran requested reopening of his 
claims of service connection for residuals of a head injury 
and residuals of a back injury.  He also claimed entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  

VA clinical records show that in December 1993, the veteran 
sought treatment for multiple musculoskeletal complaints, 
including pain in his left hand and right foot.  X-ray 
examination of the left hand was normal.  X-ray examination 
of the right foot showed a old metatarsal fracture with 
calcaneal spur.  In January 1994, the veteran sought 
emergency treatment for a swollen left hand, which reportedly 
began in September 1993 after a cardiac catherization was 
attempted through the left subclavian vein.  Physical 
examination showed severe swelling in the left hand, as well 
as a palpable aortic aneurysm at the level of the umbilicus.  
The veteran was treated with antibiotics.  The diagnoses at 
the time of discharge were cellulitis of the left upper 
extremity, hypertension, coronary artery disease, abdominal 
aortic aneurysm, and gout.  

The veteran underwent VA psychiatric examination in March 
1994, at which he reported that after his separation from 
service, he had worked in farming and construction until 
1993.  After examining the veteran, the examiner diagnosed 
PTSD and dysthymia.  The examiner noted that the veteran gave 
minimal in-service stressors, although his ship hit a mine 
while going to England.  He further noted that the service 
medical records showed that the veteran did not receive 
anything more than a daze and that X-rays of the skull were 
normal.  The examiner indicated that the veteran also had a 
lot of depression, which was probably mostly secondary to his 
physical condition.  

In an August 1994 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
rating, effective December 9, 1993.  
In a January 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for residuals of head and back 
injuries.  The RO noted that the veteran's claim had been 
previously denied because although the service medical 
records showed that the veteran had sustained a laceration of 
the scalp and an abrasion of the skin of the lumbar area in 
1944, he thereafter served two years of active duty without 
complaint and his June 1946 separation medical examination 
showed no disability resulting from the 1944 injury.  The RO 
noted that the evidence received since that time was not new 
and material as it failed to link the veteran's current 
conditions to service, nor did it show continuity of 
symptomatology.  The veteran was notified of these decisions 
in August 1994 and January 1995 letters, but he did not 
appeal.  

Subsequent VA clinical records show that the veteran 
continued to receive treatment for various complaints, 
including coronary artery disease and hypertension.  It was 
noted that the veteran had a history of a myocardial 
infarction in 1980, a bypass graft in 1989, and an 
angioplasty in 1995.  He also underwent repair of an 
abdominal aortic aneurysm in April 1995.  The veteran was 
also treated for Type II diabetes mellitus, first diagnosed 
in July 1996, with secondary peripheral neuropathy of the 
left arm and bilateral feet.  He underwent cardiac 
catheterization on several occasions, including in November 
1997, August 1998, and March 1999.  

In January 2000, the veteran again requested reopening of his 
claims of service connection for hypertension, heart disease, 
and residuals of injuries to his head and back.  He also 
requested an increased rating for PTSD.  

VA clinical records obtained by the RO in connection with the 
veteran's claims show that the veteran continued to receive 
treatment for coronary artery disease, hypertension, 
congestive heart failure, diabetes with secondary peripheral 
neuropathy, primarily of the feet and left hand, and diabetic 
retinopathy.  In August 1998 and May 1999, the veteran 
underwent cardiac catherization.  Also in May 1999, veteran 
was evaluated in connection with his complaints of syncope, 
which was attributed to Gabapentin prescribed for peripheral 
neuropathy.  On follow-up examination in January 2000, it was 
noted that the veteran had had no further syncopal episodes 
after stopping Gabapentin.  

In support of his claim, the veteran's daughter submitted a 
statement in which she indicated that as long as she could 
remember, the veteran had complained of problems with his 
back and head hurting.  She indicated that it was her 
understanding that those ailments resulted from injuries her 
father had sustained in World War II.  The veteran's spouse 
and an acquaintance also submitted statements indicating that 
the veteran had had longstanding complaints pertaining to his 
back and head.  

The veteran underwent VA psychiatric examination in June 
2000.  He reported nightmares and stated that he was 
uncomfortable in crowds.  He indicated that he had been 
married for 53 years and felt close to his spouse.  He 
indicated that continued to work as a construction supervisor 
on occasion, but spent the rest of the time at home.  After 
examining the veteran, the examiner diagnosed PTSD and 
assigned a GAF score of 49.  The examiner advised the 
veteran's spouse to tell his treating physicians of his 
symptoms of depression.  

In an August 2000 rating decision, the RO denied a rating in 
excess of 10 percent for PTSD.  The RO also denied service 
connection for hypertension and a heart condition as not well 
grounded, and determined that new and material evidence had 
not been submitted to reopen claims of service connection for 
residuals of a head injury, and residuals of a back injury.  
The veteran was notified of the RO's decision and his 
appellate rights in an August 2000 letter, but he did not 
appeal.

In a November 2001 rating decision, the RO reconsidered the 
veteran's claims of service connection for hypertension and a 
heart condition, in light of the enactment of the VCAA.  Both 
claims were denied.  See VCAA, § 7(b), Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (providing that where an eligible claim 
is readjudicated under this section, the prior decision is 
treated as though it had never been made).  See also 
VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 
(Nov. 17, 2000).  He was notified of the RO's decision and 
his appellate rights in a November 2001 letter, but he did 
not appeal.  

In June 2002, the veteran requested reopening of his claims 
of service connection for residuals of a head, low back 
injury, hypertension, and coronary artery disease.  He also 
submitted new claims of service connection for an abdominal 
aortic aneurysm, diabetes mellitus, diabetic retinopathy, and 
diabetic neuropathy.  

In support of his claim, the veteran submitted a March 2002 
private hospitalization summary showing that he had been 
admitted for a myocardial infarction.  Other conditions noted 
included diffuse coronary artery disease, ischemic 
cardiomyopathy, diabetes mellitus, diabetic neuropathy and 
diabetic retinopathy, diffuse peripheral vascular disease, 
abdominal aortic aneurysm, and hypertension. 

Additional VA clinical records dated to August 2002 show 
continued treatment for multiple medical complaints.

In a December 2002 rating decision, the RO denied a rating in 
excess of 10 percent for PTSD, as well as service connection 
for hypertension, a heart condition, aortic aneurysm, 
diabetes mellitus, diabetic neuropathy, diabetic retinopathy, 
residuals of a back injury, residuals of a head injury, a 
bilateral foot disability, and a left hand disability.  In 
January 2003, the veteran submitted a notice of disagreement 
with the RO's decisions denying service connection for all of 
his claimed disabilities, but for diabetes mellitus.

In April 2003, the veteran died.  According to his death 
certificate, the immediate cause of death was ischemic 
cardiomyopathy due to coronary artery disease.  PTSD was 
listed as a significant condition contributing to but not 
causing death.
The following month, the appellant submitted an application 
for DIC benefits, seeking service connection for the cause of 
the veteran's death.  In support of her claim, she submitted 
a May 2003 letter from a VA nurse, who indicated that she had 
taken care of the veteran prior to his death.  She described 
the veteran as very confused and combative, and noted that he 
needed medications and restraints to keep him from harming 
himself.

In support of the appellant's claim, the RO obtained 
additional VA clinical records dated to January 2003.  In 
pertinent part, these records show that the veteran continued 
to receive treatment for multiple medical complaints, 
including congestive heart failure, hypertension, diabetes, 
and peripheral vascular disease.

Private medical records, dated from August 2000 to April 2003 
were also obtained.  These records show that the veteran 
received continued treatment for multiple medical conditions, 
including numerous periods of hospitalization.  For example, 
in December 2002, he was hospitalized in connection with his 
complaints of shortness of breath.  His medical history was 
noted to be significant for congestive heart failure, 
coronary artery disease, longstanding hypertension, pacemaker 
placement, diabetes mellitus with neurological and ophthalmic 
manifestations, depressive disorder, and abdominal aneurysm 
without rupture.  In February 2002, he was again hospitalized 
for approximately one month, from February to March 2003.  
During that period, he underwent an upgrade of his pacemaker.  
He was again hospitalized in April 2003 with complaints of 
chest pain.  It was noted that he had end stage ischemic 
cardiomyopathy as well as severe pulmonary hypertension.  The 
veteran died later that month.  The terminal hospitalization 
summary lists the following final diagnoses:  care involving 
rehabilitative procedure; congestive heart failure, 
unspecified; specified form of chronic ischemic heart 
disease; chronic pulmonary heart disease; chronic airway 
obstruction; erythematous condition; essential hypertension; 
and coronary atherosclerosis.  

In August 2003, a VA psychologist reviewed the veteran's 
claims folder for the purpose of determining whether the 
veteran's service-connected PTSD contributed to his death.  
He noted that he had previously examined the veteran in June 
2000 and had diagnosed him as having PTSD at that time.  The 
VA psychologist indicated, however, that there was  no 
evidence suggesting that the veteran's PTSD contributed to 
his death.  He indicated that any attempt to posit such a 
linkage would involve pure speculation.

In November 2004, the appellant and her daughter testified at 
a hearing before the undersigned Veterans Law Judge.  The 
appellant testified that the veteran had been hospitalized 
for approximately two months prior to his death.  During this 
period, she indicated that he was combative, threw his food, 
refused to take his medications, and had to be strapped down.  
She indicated that his doctors told her his PTSD contributed 
to his combative state.  The appellant's daughter testified 
that the veteran became violent and confused prior to his 
death and that she was advised by physicians that his PTSD 
was a contributory factor.  The appellant and her daughter 
further indicated that the veteran did not received treatment 
for PTSD during his lifetime, because he was ashamed of 
having it.  

In a November 2004 letter, the veteran's private cardiologist 
indicated that she had cared for the veteran in the last 
years of his life and knew him to have significant underlying 
coronary artery disease and ischemic cardiomyopathy with 
associated congestive heart failure.  She also indicated that 
the veteran had PTSD related to his World War II experiences 
and had "suffered significant physical injuries resulting in 
chronic back symptoms and pain complaints."  She indicated 
that the psychological stress and anxiety that the veteran 
had experienced over the years as part of his PTSD "very 
likely exerted significant and direct adverse affects on his 
cardiovascular system."  In that regard, she indicated that 
the relationship between excessive emotional stress and 
anginal pain caused by reduced coronary blood flow was well 
established.  Thus, she indicated that it was her firm belief 
that the veteran's PTSD contributed significantly to his 
chronic cardiac symptoms of angina and congestive heart 
failure and his eventual death in April 2003.

The appellant also submitted February 2005 statements from 
the veteran's home health care nurse and an ambulance 
attendant, both of whom indicated that the veteran was 
disoriented and unable to talk at times before his death.  

In a November 2005 opinion, a VA physician indicated that he 
had reviewed the veteran's claims folder in detail.  He noted 
that the veteran had a host of medical conditions at the time 
of his death, including diabetes with retinopathy and 
neuropathy, arteriosclerotic heart disease with bypass 
grafting and pacemaker placement, and hypertension.  In 
addition, he noted that the veteran had exhibited signs of 
dementia as much as 18 months prior to his death.  The 
examiner noted that the veteran's death certificate listed 
the cause of his death as ischemic cardiomyopathy due to 
coronary artery disease and noted that PTSD was a significant 
condition contributing to death.  He indicated that he had 
been asked to provide an opinion as to whether the veteran's 
PTSD was a factor in the veteran's coronary artery disease 
and his death.  

After reviewing the claims folder, the VA physician indicated 
that it was his opinion that it is unlikely that the 
veteran's PTSD was a proximate cause of death from ischemic 
cardiomyopathy or coronary artery disease.  He acknowledged 
the opinion of the veteran's private cardiologist, indicating 
that it was probably true that acute agitation or anxiety in 
a patient who has chronic angina could provoke an anginal 
episode.  However, he indicated that there was no evidence 
that either acute or chronic stress caused coronary artery 
disease.  He indicated that he concurred with the opinion of 
the VA psychologist who diagnosed the veteran's PTSD that 
linking the PTSD to his death would be pure speculation.  The 
VA physician further indicated that he was unaware of any 
evidence showing that PTSD or other psychiatric illness 
causes or worsens organic heart disease.  Thus, he indicated 
that it was unlikely that the severity of the veteran's 
coronary artery disease was permanently worsened by PTSD.

The VA physician further indicated that it was his opinion 
that it is unlikely that the veteran's PTSD was of such 
severity to have contributed substantially or material to 
cause death.  He explained that the veteran was only rated as 
10 percent disabled for PTSD and the veteran's dementia prior 
to his death was easily explained by his age and decreased 
cerebral blood flow due to cardiomyopathy and possibly his 
COPD.  He indicated that he was unaware of any evidence that 
PTSD caused dementia per se or causes or worsens organic 
heart disease.

Finally, the VA physician indicated that he was unaware of 
any connection between organ damage of any type and PTSD or 
other psychiatric illness.  He indicated that it was his 
opinion that there was no evidence that the veteran's PTSD 
was of such severity to have materially affected a vital 
organ in this case or was of itself of a progressive or 
debilitating nature such that it accelerated death.  


Applicable Law

Accrued benefits

Although a veteran's claim terminates with his or her death, 
a qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for 
accrued benefits.  See 38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The applicable legal criteria pertaining to accrued benefits 
provides that periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions and under laws administered by the VA Secretary, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such individual, be paid to the surviving 
spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2007).  An application for accrued 
benefits must be filed within one year after the date of a 
veteran's death.  Id.

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at 
the date of death means evidence in VA's possession on or 
before the date of the veteran's death, even if such evidence 
was not physically located in the VA claim folder on or 
before the date of death.  38 C.F.R. § 3.1000(d)(4) (2007).

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2007).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, such as arthritis 
and cardiovascular-renal disease, may be also be established 
on a presumptive basis by showing that such a disease 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2007).  In such cases, the disease is presumed 
under the law to have had its onset in service even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2007).

Service connection is also warranted where the evidence of 
record shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of 
the claimant.  Reasonable doubt is doubt which exists because 
of an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, Derwinski, 1 
Vet. App. 49, 54-55 (1990).

Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2007).  However, service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2007).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).


Analysis

Accrued Benefits Claims

As set forth above, in June 2002, the veteran submitted an 
application for VA benefits, seeking to reopen previously 
denied claims of service connection for residuals of a head 
and low back injury, and claims of service connection for 
hypertension and coronary artery disease.  He also submitted 
several additional new claims, including service connection 
for an abdominal aortic aneurysm, diabetic retinopathy, 
diabetic neuropathy, a bilateral foot disability, and a left 
hand disability.  

In a December 2002 rating decision, the RO denied the 
veteran's claims and he submitted a notice of disagreement 
with the RO's decision in January 2003.  While his appeal was 
pending, however, the veteran died in April 2003.  

Although the veteran's claim terminated with his death, the 
appellant has filed a timely claim for accrued benefits.  
Thus, she is able to carry on, to a limited extent, the 
veteran's pending application to reopen previously denied 
claims of service connection for residuals of a head injury, 
a low back disability, hypertension and coronary artery 
disease, as well as his claims of service connection for an 
abdominal aortic aneurysm, diabetic retinopathy, diabetic 
neuropathy, a bilateral foot disability, and a left hand 
disability.  

The appellant's claim is derivative of the veteran's claims 
and she takes such claim as it stood on the date of his 
death.  Landicho, 7 Vet. App. at 47.  In considering the 
claims below, therefore, the Board may only consider evidence 
in the file at the time of the veteran's death.  This 
includes evidence constructively in VA's possession on or 
before the date of the veteran's death.  38 C.F.R. § 
3.1000(d)(4).  

The Board will now turn to consideration of the accrued 
benefits claims.  




Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury and a low back injury, for purposes of accrued 
benefits

As delineated above, in a March 1970 rating decision, the RO 
denied the veteran's original claim of service connection for 
residuals of injuries to the back and head, finding that 
although the service medical records showed that the veteran 
had sustained a laceration of the scalp and an abrasion of 
the skin in the lumbar area in 1944, he thereafter served two 
years of active duty without complaint and his June 1946 
separation medical examination showed no disability resulting 
from the 1944 injury.  The RO further noted that the 
probative evidence of record did not link the veteran's post-
service conditions to service, nor did it show continuity of 
symptomatology.  

The veteran was duly notified of the RO's decision and his 
appellant rights in March 1970 letter, but he did not appeal.  
Thus, the decision is final and not subject to revision on 
the same factual basis.  38 U.S.C. § 4005(c) (1964); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1970).  

The veteran thereafter sought to reopen his claims on 
numerous subsequent occasions.  As discussed in detail above, 
in rating decisions dated in March, May, and July 1979; 
January 1995; and August 2000, the RO again denied service 
connection for residuals of a head injury and low back 
injury, findings that new and material evidence had not been 
received to reopen the claims.  The veteran was notified of 
the RO's decisions and his appellate rights, most recently in 
an August 2000 letter, but he did not appeal within the 
applicable time period.  Thus, the decisions are final and 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In June 2002, the veteran requested reopening of his claims 
of service connection for residuals of a head and low back 
injury.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156.

As it applies in this case, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

With these considerations, the Board has reviewed the record, 
with particular attention to that evidence which was 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision denying 
service connection for residuals of a head injury and a low 
back injury in August 2000.

As delineated in detail above, that evidence included the 
veteran's statements that he had sustained injuries to his 
back and head in service, which resulted in chronic post-
service disabilities.  The Board finds that such statements, 
however, are cumulative or reiterative of statements 
previously considered by the RO at the time of the prior 
decisions denying service connection for residuals of a back 
and head injury.  Simply put, the veteran's assertions 
contain essentially the same contentions as those which were 
previously considered by the RO in its multiple prior rating 
decisions.  Thus, the veteran's statements are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  

In any event, as a layman, the veteran lacked the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education, such as a medical 
diagnosis or an opinion on causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not serve as a basis on which to 
reopen a previously denied claim.

Also received since the last final rating decision in August 
2000 were recent VA and private clinical records showing that 
the veteran received treatment for multiple medical 
conditions, including degenerative arthritis.  

The Board finds that these additional clinical are cumulative 
of evidence previously considered, as they contain 
essentially the same findings as the evidence which was 
before the RO at the time of the last final denial in August 
2000, namely, that the veteran had a low back disability.  
None of the additional clinical evidence received since the 
last final rating decision in August 2000, however, contains 
any indication that a post-service back or head disability 
was causally related to the veteran's active service, any 
incident therein, any continuous symptomatology, or any 
service-connected disability.  

For these reasons, the Board finds that the additional 
clinical evidence received is not new within the meaning of 
38 C.F.R. § 3.156(a) and does not provide a basis for a 
reopening of the claim.  Moreover, the Board finds that this 
evidence is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, whether the veteran's post-service back disability or 
headaches were incurred during service.  See Cox v. Brown, 5 
Vet. App. 95 (1993) (holding that records showing treatment 
years after service which do not link the post-service 
disorder to service are not considered new and material 
evidence).

Consequently, the Board finds that new and material evidence 
has not been submitted and the claims of service connection 
for residuals of a head injury and a back injury are not 
reopened.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Whether new and material evidence has been received to reopen 
claim of entitlement to service connection for heart disease 
and hypertension, for purposes of accrued benefits

As noted above, at the time of his death, the veteran also 
had pending application to reopen previously denied claims of 
service connection for heart disease and hypertension.  

As set forth above, the veteran's service medical records are 
entirely negative for complaints or findings of heart disease 
or hypertension.  In fact, at his June 1946 military 
separation medical examination, the veteran's heart and 
cardiovascular system were determined to be normal.  
Moreover, a blood pressure reading of 120/70 was recorded and 
a chest X-ray was negative.  

In January 1979, approximately thirty-three years after his 
separation from active service, the veteran submitted a claim 
of service connection for hypertension and heart disease, 
claiming that he developed these conditions as a result of 
stress caused by his nonservice-connected low back 
disability. 

The evidence of record at that time included a May 1970 VA 
medical examination report in which the examiner noted that 
the veteran had a tendency toward hypertension.  Also of 
record was an April 1979 private examination report showing 
that the veteran had reported that he had had hypertension 
since his separation from service.  

In March and July 1979 rating decisions, the RO denied the 
veteran's claims of service connection for hypertension and 
heart disease, noting that the service medical records were 
negative for notations of such conditions and treatment for 
such conditions was not clinically shown for many years after 
service.  The veteran was notified of the RO's decisions in 
April and July 1979 letters, but he did not appeal.  Thus, 
the decisions are final and not subject to revision on the 
same factual basis.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1979).  

In January 2000, the veteran requested reopening of his claim 
of service connection for a cardiovascular disability, 
including hypertension.  Evidence of record at that time 
included VA and private clinical records showing that the 
veteran continued to receive treatment for hypertension, as 
well as coronary artery disease.  The veteran was noted to 
have a history of a myocardial infarction in 1980, a bypass 
graft in 1989, angioplasty in 1995, and cardiac 
catheterizations in November 1997, August 1998, and March 
1999.

In an August 2000 rating decision, the RO again denied 
service connection for hypertension and heart disease, 
finding that in the absence of evidence showing hypertension 
and heart disease in service or of a nexus between the 
current hypertension and heart disease and service, the 
claims were not well grounded.  The Board notes that although 
the veteran's claims of service connection for heart disease 
and hypertension had been previously denied, the RO 
adjudicated the claim on the merits, rather than on the 
narrower question of whether new and material evidence had 
been submitted.  The veteran, however, was not prejudiced by 
such action as the RO accorded the claim more consideration 
than was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Although the veteran was notified of the RO's 
decision and his appellate rights in an August 2000 letter, 
he did not appeal.

In a November 2001 rating decision, the RO reconsidered the 
veteran's claims of service connection for hypertension and a 
heart condition, in light of the enactment of the VCAA.  Both 
claims were again denied.  See VCAA, § 7(b), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (providing that where an eligible 
claim is readjudicated under this section, the prior decision 
is treated as though it had never been made).  See also 
VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 
(Nov. 17, 2000).  In its decision, the RO noted that the 
veteran's service medical records were negative for notations 
of hypertension or heart disease and that the first clinical 
evidence of a cardiovascular disability was not until 1979, 
more than 30 years after his separation from service.  The RO 
therefore denied service connection for hypertension and 
heart disease, finding that there was not probative evidence 
indicating that such conditions were incurred in or causally 
related to service.  The veteran was notified of the RO's 
decision and his appellate rights in a November 2001 letter, 
but he did not appeal.  

In June 2002, the veteran requested reopening of his claims 
of service connection for heart disease and hypertension.  He 
requested that the RO obtain medical records from the Little 
Rock VAMC in support of his claim.  

The Board has considered whether the June 2002 communication 
from the veteran could be accepted as an notice of 
disagreement with the November 2001 rating decision denying 
service connection for heart disease and hypertension.  
However, such statement does not express dissatisfaction or 
disagreement with the November 2001 rating decision, nor does 
it contain any indication that the veteran wished to seek 
appellate review of that decision.  38 C.F.R. § 20.201 
(2007).  Rather, he expressly requested that the RO obtain 
new evidence to support his claims from the VAMC.  

Given both the actual wording of the veteran's statements, as 
well as the context in which it was received, the Board 
concludes that it is most properly construed as a request to 
reopen, rather than as an notice of disagreement  (NOD) with 
the November 2001 rating decision.  See Jarvis v. West, 12 
Vet. App. 559 (1999) (the Court looks to both actual wording 
of the communication and the context in which it was written 
to determine whether a document is an NOD); see also Gallegos 
v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  Consequently, the 
November 2001 rating decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

As noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

As it applies in this case, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

With these considerations, the Board has reviewed the record, 
with particular attention to that evidence which was 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision denying 
service connection for heart disease and hypertension in 
November 2001.  In doing so, the Board may only consider the 
evidence of record or in the constructive possession of VA at 
the time of the veteran's death.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(d)(4).

As delineated in detail above, that evidence included recent 
VA and private clinical records showing that the veteran 
continued to received treatment for numerous medical 
problems, including hypertension and coronary artery disease.  
None of this medical evidence, however, contains any 
indication that the veteran's hypertension or heart disease 
was causally related to his active service, any incident 
therein, or any service-connected disability.  

The Board finds that these additional clinical records are 
therefore cumulative of evidence previously considered, as 
they contain essentially the same findings as the evidence 
which was before the RO at the time of the last final denial 
in November 2001.  See Cox v. Brown, 5 Vet. App. 95 (1993) 
(holding that records showing treatment years after service 
which do not link the post-service disorder to service are 
not considered new and material evidence).  Additionally, the 
additional evidence received does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, whether the veteran's post-service hypertension or 
heart disease were causally related to his active service, 
any incident therein, or any service-connected disability.  

For these reasons, the Board finds that new and material 
evidence has not been received and the claims of service 
connection for heart disease and hypertension are not 
reopened.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to service connection for an abdominal aortic 
aneurysm, diabetic retinopathy, diabetic neuropathy, a 
bilateral foot disability, and a left hand disability, for 
purposes of accrued benefits

As discussed in detail above, the veteran's service medical 
records are entirely negative for complaints or findings of 
an abdominal aortic aneurysm, diabetic retinopathy, diabetic 
neuropathy, a bilateral foot disability, or a left hand 
disability.  

At his June 1946 military separation medical examination, no 
pertinent abnormalities were identified.  The veteran's eyes, 
extremities, and nervous system were normal and laboratory 
testing was negative.  

In January 1970, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities.  However, his 
application is entirely silent for any mention of an 
abdominal aortic aneurysm, diabetic retinopathy, diabetic 
neuropathy, a bilateral foot disability, or a left hand 
disability, as is medical evidence received in connection 
with the claim.  

In fact, the post-service medical evidence is entirely 
negative for any mention of an abdominal aortic aneurysm, 
diabetic retinopathy, diabetic neuropathy, a bilateral foot 
disability, or a left hand disability, for decades after the 
veteran's separation from active service.  

For example, the record on appeal shows that the veteran's 
abdominal aortic aneurysm was first diagnosed and treated in 
September 1993, approximately 47 years after his separation 
from active service.  There is absolutely no indication the 
veteran's abdominal aortic aneurysm was causally related to 
his active service, any incident therein, or any service-
connected disability.  

Similarly, the Board notes that the record on appeal shows 
that the veteran was first diagnosed as having diabetes 
mellitus in July 1996, five decades after his separation from 
active service.  He thereafter developed peripheral 
neuropathy in the left hand and bilateral feet, as well as 
diabetic retinopathy, both noted to be secondary to his 
diabetes.  Again, however, the record on appeal contains 
absolutely no indication the veteran's diabetes, diabetic 
neuropathy or retinopathy was causally related to his active 
service, any incident therein, or any service-connected 
disability.  

With respect to the veteran's claim of service connection for 
a bilateral foot disability, the Board notes that in addition 
to diabetic neuropathy of the feet, the medical evidence 
notes that the veteran was also treated for gout in the feet 
beginning in 1976.  Regardless, the Board notes that the 
record shows that the veteran's gout of the feet was not 
present during his active service or for 30 years thereafter, 
nor is there any indication the veteran's gout of the feet 
was causally related to his active service, any incident 
therein, or any service-connected disability.  

Finally, with respect to the veteran's claim of service 
connection for a left hand disability, in addition to 
peripheral neuropathy in the left hand, the Board notes that 
in January 1994, approximately 48 years after his separation 
from service, the veteran was treated for a cellulitis of the 
left hand, which was noted to be secondary to cardiac 
catherization that was attempted through the left subclavian 
vein.  The Board has carefully reviewed the records 
pertaining to treatment of the veteran's left hand condition.  
However, none of this evidence or, indeed, any of the 
probative evidence of record, contains any indication that 
the veteran's left hand condition was causally related to his 
active service, any incident therein, or any service-
connected disability.  

Essentially, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, 
as discussed above, none of these criteria has been met.  

In summary, the Board finds that lacking any probative 
evidence of an abdominal aortic aneurysm, diabetic 
retinopathy, diabetic neuropathy, a bilateral foot 
disability, or a left hand disability in service or for 
several decades thereafter, and lacking probative evidence of 
a link between such disabilities and the veteran's active 
service, any incident therein, or any service-connected 
disability, the Board finds that service connection is not 
warranted.  The preponderance of the evidence is against the 
claims of service connection for an abdominal aortic 
aneurysm, diabetic retinopathy, diabetic neuropathy, a 
bilateral foot disability, or a left hand disability.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).




Entitlement to service connection for the cause of the 
veteran's death

The appellant seeks service connection for the cause of the 
veteran's death.  She states that the veteran was wounded in 
action when "his ship hit a mine and was destroyed [sic]."  
See December 2003 statement.  The appellant claims that the 
veteran sustained severe injuries to his head and back in 
this incident.  She indicated that it was her belief, as well 
as the opinion of the veteran's doctors who had long since 
passed away, that the veteran's death from heart and artery 
disease was related to his injuries during the invasion of 
Normandy.  Id.

After a careful review of the evidence, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  

The record in this case shows that the veteran died in April 
2003.  His terminal hospitalization summary lists the 
following final diagnoses:  congestive heart failure, 
unspecified; specified form of chronic ischemic heart 
disease; chronic pulmonary heart disease; chronic airway 
obstruction; erythematous condition; essential hypertension; 
and coronary atherosclerosis.  

The veteran's death certificate, completed by an osteopath, 
lists the immediate cause of death as ischemic cardiomyopathy 
due to coronary artery disease.  PTSD is noted to be a 
significant condition contributing to death but not resulting 
in the underlying cause.

As delineated in detail above, the record shows that the 
veteran's cardiovascular disease and his pulmonary disease 
were not present during his period of active service or 
manifest to a compensable degree within one year of 
separation from active service.  In fact, these conditions 
were not shown to be present for decades after the veteran's 
separation from active service, nor is there any indication 
that such conditions were causally related to his active 
service or any incident therein.  

In light of the notations on his death certificate, the Board 
has also considered whether the veteran's service-connected 
PTSD caused or contributed to his death.  In this regard, 
conflicting medical opinions are of record.

As discussed in detail above, in a November 2004 letter, the 
veteran's private cardiologist indicated that she had cared 
for the veteran in the last years of his life and knew him to 
have significant underlying coronary artery disease and 
ischemic cardiomyopathy with associated congestive heart 
failure.  She also indicated that the veteran had PTSD 
related to his World War II experiences.  She indicated that 
it was her firm belief that the veteran's PTSD contributed 
significantly to his chronic cardiac symptoms of angina and 
congestive heart failure and his eventual death in April 
2003.

On the other hand, the record on appeal contain an August 
2003 medical opinion from a VA psychologist who reviewed the 
veteran's claims folder for the purpose of determining 
whether the veteran's service-connected PTSD had contributed 
to his death.  The VA psychologist also noted that he had 
previously examined the veteran in June 2000 and had 
diagnosed him as having PTSD.  He indicated, however, that 
there was no evidence suggesting that the veteran's service-
connected PTSD had contributed to the his death.  He 
indicated that any attempt to posit such a linkage would 
involve pure speculation.

Additionally, in a November 2005 opinion, a VA physician 
indicated that he had reviewed the veteran's claims folder in 
detail for the purpose of providing an opinion as to whether 
the veteran's service-connected PTSD was a factor in his 
coronary artery disease or his death.  After reviewing the 
claims folder, the VA physician indicated that it was his 
opinion that it is unlikely that the veteran's PTSD either 
caused or aggravated the veteran's ischemic cardiomyopathy or 
coronary artery disease.  The VA physician further indicated 
that it was his opinion that it is unlikely that the 
veteran's PTSD contributed substantially or materially to 
cause the veteran's death.  Finally, the VA physician 
indicated that there was no evidence that the veteran's PTSD 
materially affected a vital organ in this case or was of 
itself of a progressive or debilitating nature such that it 
accelerated death.  

In determining the probative weight to be assigned to these 
conflicting medical opinions, the Board must consider factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  In that regard, the Board notes that 
all of the individuals who offered opinions in this case are 
medical professionals who are clearly competent to comment on 
the relationship between the veteran's PTSD and his death.  

After further consideration, however, the Board concludes the 
probative weight of the VA medical opinions is greater than 
the private medical evidence submitted by the appellant.  The 
VA medical opinions were based on a complete review of the 
veteran's claims folder, unlike the opinion provided by the 
veteran's VA cardiologist or the death certificate completed 
by the osteopath.  See e.g. Swann v. Brown, 5 Vet. App. 229 
(1993) (Where the examiner relies on history as related by 
veteran, the diagnoses can be no better than the facts 
alleged by veteran).  This fact alone greatly diminishes the 
probative value of these private opinions.  For example, the 
veteran's cardiologist indicated in her opinion that the 
veteran "suffered significant physical injuries" during 
service.  As noted, however, the veteran's service medical 
records indicate that his in-service injuries consisted of an 
abrasion on his back and a laceration on his head.  Nowhere 
were his in-service injuries characterized as severe.  Her 
reliance on a medical history provided by the veteran, as 
opposed to a review of the actual medical evidence, 
diminishes the probative value of her medical opinion.  

Moreover, the Board notes that the VA physician who provided 
the November 2005 medical opinion also provided a detailed 
rationale, further adding to its probative value.  He also 
specifically addressed the pertinent evidence of record, 
including the November 2004 opinion from the veteran's 
cardiologist, as well as the appellant's contentions.  For 
these reasons, the Board finds that the November 2005 VA 
medical opinion, as well as the August 2003 VA medical 
opinion, are persuasive and assigns them great probative 
weight.

The Board has considered the appellant's own contentions, and 
those of her daughter, regarding the cause of the veteran's 
death.  Such opinions, however, are clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent any 
indication that the appellant or her daughter is competent to 
render a medical opinion, the Board finds that their 
statements do not outweigh the VA medical opinions discussed 
above.

Similarly, the Board has considered the appellant's statement 
to the effect the veteran's physicians believed that the 
veteran's death from heart and artery disease was related to 
his in-service head and back injuries.  However, no such 
medical opinion is contained in the record on appeal and it 
is well established that a claimant's lay statements relating 
what a medical professional told her, filtered as they are 
through a lay person's sensibilities, are simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).

For the reasons discussed above, the Board finds that the 
most probative evidence of record shows that a service-
connected disability was not a principal or contributory 
cause of the veteran's death, nor was the cause of his death 
in any way etiologically linked to active service or any 
service-connected disability.  Although the Board recognizes 
the veteran's honorable service and sympathizes with the 
appellant's loss of her husband, given the evidence of 
record, service connection for the cause of the veteran's 
death is not warranted.  Because the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
claim must be denied.  38 U.S.C. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for residuals of a head injury, for purposes of 
accrued benefits, is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for residuals of a back injury, for purposes of 
accrued benefits, is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for heart disease and hypertension, for purposes 
of accrued benefits, is denied.

Entitlement to service connection for an abdominal aortic 
aneurysm, for purposes of accrued benefits, is denied.

Entitlement to service connection for diabetic retinopathy, 
for purposes of accrued benefits, is denied.

Entitlement to service connection for diabetic neuropathy, 
for purposes of accrued benefits, is denied.

Entitlement to service connection for a bilateral foot 
disability, for purposes of accrued benefits, is denied.

Entitlement to service connection for a left hand disability, 
for purposes of accrued benefits, is denied.



Entitlement to service connection for the cause of the 
veteran's death is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


